Citation Nr: 1236640	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for a spine disorder.

2. Entitlement to service connection for coronary artery disease, to include as secondary the service-connected type II diabetes mellitus or the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and the appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  The Veteran is shown to have had service in the Republic of Vietnam.  

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the RO.  The appellant in this case is the Veteran's fiduciary who was appointed in November 2009. 

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability and an increased rating for the service-connected left sided ischemic stroke have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  



The reopened claim of service connection for a low back disorder, along with the issue of service connection for coronary artery disease, is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed August 2003 rating decision, the RO confirmed and continued a prior denial of service connection for residuals of a back injury.

2.  The evidence associated with the claims folder subsequent to the RO's August 2003 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of a back injury. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Specifically, in a new and material claim, VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  

The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  

Here, the Veteran was provided with VCAA notice letter in January 2009.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his claim.  

This is so because, as will be discussed, the Board finds that the evidence received since the August 2003 final denial is new and material.  As this portion of the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). 


II. Law and Regulations

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet.App. 1, 8 (1999). 


III.  Analysis

The Veteran was initially denied service connection for residuals of a back injury in a March 1999 rating decision. Following the receipt of additional evidence, the Veteran's claim was readjudicated and denied RO in April 1999. The Veteran was notified of this decision in a May 1999 letter. 

Thereafter, in January 2003, the Veteran attempted to reopen his previously denied claim. That claim was denied in an August 2003 rating decision.  He was notified of this decision and of his appellate rights in an August 29, 2003 letter, but did not initiate an appeal. 

When the Veteran's claim of service connection for a spine disability was denied in August 2003, the record contained the Veteran's service treatment records, the service personnel records, the VA treatment records, the private medical records and excerpts of his records from the Social Security Administration.  

Based on this evidence, the August 2003 rating decision continued the prior denial of service connection for a back disability.  The basis of this decision was that there was no evidence linking his current back disability to his in-service complaints of back pain. 

As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e., since August 2003) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the claim of service connection for residuals of a back injury in August 2003 because there was no evidence linking his current disability to his in-service complaints of back pain. 

The evidence associated with the Veteran's claims folder since the August 2003 rating decision includes VA treatment records, private medical records, statements from the Veteran, a February 2012 VA examination report, the January 2012 hearing transcript and the Veteran's Social Security Records.

During the January 2012 hearing, the Veteran testified that he had continued to experience back pain since his in-service injury and underwent back surgery within a year or two of his separation from service.  See the hearing transcript, page 15. 

This evidence is "new" in that it was not of record at the time of the August 2003 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has experienced a continuous back disability since his separation from service.  See Shade v. Shinseki, 24 Vet.App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record indicates that the Veteran has been diagnosed with a spine disability, and has submitted lay evidence indicating that he has continued to experience pain in his back since separating from service, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for residuals of a back injury has been received.  
.  

ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a back injury, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

The Veteran was afforded a VA examination to determine the etiology of his claimed spine disorder in February 2010.  

After reviewing the Veteran's claims file and conducting a physical examination, the VA examiner opined that the Veteran's lumbar spine disability was not related to his active service. 

It was explained that, during the examination, the Veteran reported that he did not experience back problems until he injured his back in 1975 and the "vast majority of acute episodes of low back pain resolve without long-term sequelae. Thus[,] the injury during service in 1966 likely did not result in any permanent damage to the structures of the lumbar spine." 

While the examiner stated that "the vast majority of acute episodes of low back pain resolve without any long term sequelae" the Board observes that the Veteran was observed to have "advanced disc disease" at the "4th intervertebral disc space" at the time of his post-service September 1975 injury.  

The examination report did not address this disability which appears to have pre-existed his post-service September 1975 injury. 

Under these circumstances, the Board believes that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006) & Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). 

With respect to the Veteran's claim for coronary artery disease, the Veteran was afforded a VA examination in February 2010.  

While the examiner was requested to complete a heart examination worksheet, he declined to do so stating that there is no evidence of coronary artery disease and the Veteran denied having heart disease during the examination. 

Notwithstanding any comments made during the February 2010 examination, the issue of service connection for coronary artery disease remains on appeal.  

Moreover, the record reflects that the Veteran received a carotid stent in September 2008.  A VA treatment record from January 2003 also reported that the Veteran might have cardiac ischemia.  

Accordingly, under these circumstances, a VA examination must be conducted.  See McLendon & Charles, both surpa; see also 38 C.F.R. § 3.159(c)(4) (2011). 

Finally, in January 2003, the Veteran requested VA obtain his private treatment records.  

Specifically, the Veteran authorized VA to obtain his medical records from the Orange Memorial Hospital in Orlando, Florida, Dr. J.L.G. in Altamonte Springs, Florida, the Hardin Memorial Hospital in Kenton, Ohio, and Marion General Hospital in Marion, Ohio. 

While the record includes a discharge summary from the Hardin Memorial Hospital, the record does not indicate that an effort was made to obtain the records requested by the Veteran.  This must be accomplished.

Accordingly, there matters are REMANDED to the RO for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he identify the names, addresses, and approximate dates of medical attention for all non-VA health care providers who have treated him for his spine disorder or coronary artery disease.  

The RO should take all indicated action to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder, to include any VA treatment records or private records from the Orange Memorial Hospital in Orlando Florida, Dr. J.L.G. in Altamonte Springs, Florida, the Hardin Memorial Hospital in Kenton, Ohio, and Marion General Hospital in Marion, Ohio. 

All attempts to locate and obtain these records should be documented in the Veteran's claims folder in accordance with procedures set forth in 38 C.F.R. § 3.159(e).

2. Then, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed spinal disorder. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be performed. 

For any spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to an injury or other event of his active duty. In this capacity the examiner's attention is drawn to the September 1975 discharge report which stated that the Veteran had "advanced disc disease."  

A complete rationale for any opinion rendered must be provided.

3.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any identified coronary artery disease. 

The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has a disability manifested by ischemic heart disease that can be linked to his exposure to Agent Orange during his service in the Republic of  Vietnam

A complete rationale for any opinion rendered must be provided.

4. After completing all indicated development, the RO then should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


